      Case 2:20-cr-00055-MLCF-KWR Document 23 Filed 07/13/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                               CRIMINAL NO. 20-055

 VERSUS                                                 SECTION “F”
                                                        JUDGE MARTIN L.C. FELDMAN
 JASON R. WILLIAMS
 NICOLE E. BURDETT                                      MAGISTRATE (4)
                                                        MAGISTRATE JUDGE ROBY


       MOTION FOR DISCOVERY, EVIDENTIARY HEARING, AND TO DISMISS
                    FOR GRAND JURY DISCRIMINATION
                AND DEPRIVATION OF SPEEDY TRIAL RIGHTS

          NOW INTO COURT, through undersigned counsel, come defendants Jason R. Williams

and Nicole E. Burdett, who respectfully move the Court for an Order compelling discovery and

an evidentiary hearing and, after due proceedings, an Order dismissing the indictment for

improprieties in convening the grand jury and for depriving the defendants of their speedy trial

rights.

          WHEREFORE, for the reasons set forth in Defendants’ accompanying memorandum in

support, Councilman Williams and Ms. Burdett respectfully request that their motion be granted.

                                             Respectfully submitted,

                                             s/William P. Gibbens
                                             WILLIAM P. GIBBENS (#27225)
                                             Schonekas, Evans, McGoey & McEachin, LLC
                                             909 Poydras St., Suite 1600
                                             New Orleans, LA 70112
                                             (504) 680-6065
                                             billy@semmlaw.com
                                             Attorney for Jason Rogers Williams




{N4045273.4}                                    1
      Case 2:20-cr-00055-MLCF-KWR Document 23 Filed 07/13/20 Page 2 of 2




                                              s/Michael W. Magner
                                              MICHAEL W. MAGNER (#1206)
                                              AVERY B. PARDEE (#31280)
                                              Jones Walker LLP
                                              201 St. Charles Ave., Suite 5100
                                              New Orleans, LA 70170
                                              Telephone (504) 582-8316
                                              apardee@joneswalker.com
                                              mmagner@joneswalker.com
                                              Attorneys for Nicole E. Burdett


                                CERTIFICATE OF SERVICE

       I certify that on July 13, 2020, I electronically filed the foregoing pleading with the Clerk
of Court using the CM/ECF System, which will send a copy of the pleading to all parties via email.

                                              /s/ Michael W. Magner




{N4045273.4}                                     2
